The plaintiff declared on the common counts, and on the following special contract, to wit:
"The following contract is this day entered into between the school committee of district No. 17, for the county of Northampton, and J. F. Taylor:
"The said committee have engaged the said J. F. Taylor as a teacher of the school of the said district, for the term of ten months, commencing on the 21st of January, 1856, and agree to give him twenty-five dollars for each month. The said J. F. Taylor agrees to give instruction in the common rudiments of English education to all the scholars that may attend the said school during the said term — to superintend their moral deportment, and at the end of the time to furnish the said school committee with the number and names of the children who may have gone to his school, specifying the number of days each one went." Signed by the plaintiff, and by H. Harding, James Wright and James Vaner, as school committee — to each name being affixed a scroll, with the word seal written within it. The members of the committee, with whom this contract was made, went out of office on the first Monday in May, 1856, and were succeeded by John H. Harrison and James Brantley, who had been elected in their stead, on the first Saturday in April, preceding. It appeared in evidence that the new committee-men, soon after the first Monday in May, 1856, met and employed another teacher, of which the plaintiff *Page 99 
had notice; but he continued to teach until the 28th of that month, when he received a written notification from the committee, that they had employed another teacher, and dispensed with his services in that capacity; notwithstanding which, he continued to teach until the 4th of August, following, (the other teacher officiating during the same time.) For the services rendered previously to the first Monday in May, he received an order from the preceding committee on the superintendant, which was paid.
At the expiration of ten months from the 1st of January, 1856, the plaintiff demanded an order for full pay for the term, deducting the previous payments, which was refused, and this action was commenced against the defendants.
It was admitted that the plaintiff was duly qualified to fulfill, and did fulfill all the duties required of a teacher of the common schools.
It was proved that there were funds in the hands of the superintendant, belonging to school district, No. 17, sufficient, at the stipulated rate, to pay for the plaintiff's services for the whole ten months.
The defendants' counsel contended that the members of the former committee, had no power to contract for the services of a teacher longer than the duration of their own official term, and that their contract for a longer period was void for the excess.
His Honor charged the jury that the plaintiff was entitled to recover for the time that he had taught. Defendants excepted.
Verdict for the plaintiff. Judgment and appeal.
The act of 1844, chapter 36, entitled "An act to consolidate and amend the acts heretofore passed on the subject of common schools," provided, in the 8th section, for the election (in the several school districts into which each *Page 100 
county was to be divided) of three men, who were to be entitled "The School Committee." The election was to take place in the last Saturday in September, in each and every year; and the term of office of the committee was to commence on the first Monday in October, and to continue for one year, and until others were chosen. The Revised Code, which went into operation on the first day of January, 1856, in the 35th section of the 66th chapter, altered the time for the election of "The School Committee," from the last Saturday in September, to the first Saturday in April, in each and every year, and directed that their term of office should commence on the first Monday in May following, and continue for one year, and until others were chosen. The consequence of this change was, that the offices of all "The School Committees," who were elected in September, 1855, expired on the first Monday in May, 1856. This raises the question whether the contract made by the defendants, in the case before us, with the plaintiff, in January, 1856, was binding upon them after their term of office had expired. We think that by a fair construction of the act, (Rev. Code, ch. 66,) it did not, and that, consequently, the plaintiff is not entitled to recover in the present action.
The 27th section of the act provides that the several County Courts, "at the term held next after the last day of December in each year, shall appoint not more than ten, nor less than five superintendants of common schools for their county, whose term of office shall begin on the third Monday of April succeeding their appointment, and continue for one year, and until others have been appointed and entered upon their office." The section next succeeding, makes it the duty of the superintendants to meet on the day when their term of office commences, and elect one of their number chairman. We have already seen that "The School Committee" are to be elected on the first Saturday in April, and to enter upon the duties of their office on the first Monday of May following. The 36th section makes "The School Committee" a corporation, with capacity to purchase and hold real and personal estate for school purposes; and to prosecute and defend all *Page 101 
suits brought for, and against, the corporation. After providing in the 42 and 43 sections for the appointment, by the board of superintendants, of a committee of examination, and prescribing who may be teachers, the act, in the 44th section, declares that "The School Committee shall contract with a suitable teacher for their district, for such time as the funds of the district will allow; and at the end of the term of his employment, he shall render to the committee the number and names of the children who have gone to his school, specifying the number of days each one went, and the studies taught; and on his rendering such statements, the committee shall pay him by giving an order on the chairman, and no committee-man shall be a teacher." The 45th section prohibits the chairman of the board from paying any draft in favor of a teacher, "unless the same shall be accompanied with a report from the school committee, stating the name of the teacher in the district, the length of time for which the school may have been kept during the current year, and the several branches taught; and the chairman shall not pay such drafts, "unless the teacher exhibit a regular certificate of mental and moral qualifications, from a majority of the committee of examination, dated within one year of that time." Those provisions of the act satisfy us that the current year spoken of is the year commencing and ending with the official term of the school committee, and that the committee have no authority to employ a teacher for a period extending beyond the time when their office expires. Each school committee is to judge how long the funds of their district will allow for the employment of a teacher, and he is to make to them the report which the act requires. Each committee will then have the control of their own teacher, which teacher cannot be one of the committee, that is, of course, during the time for which the committee are to serve. Our conclusion, then, is, that as the contract, in the present case, was made by the plaintiff, with the school committee in their official, and not in their individual, capacity, it did not in law extend beyond *Page 102 
their official term, and that the plaintiff ought to have retired when discharged by the subsequent committee.
We are inclined to think, too, that, if the plaintiff has a right of action at all against the defendants, he has not adopted the proper remedy. If he be allowed to recover in the present action, he must make his recovery available by suing out an execution, and selling the property of the defendants, as a corporation. This property will consist, in nearly every case, of the schoolhouse and the land on which it may be situated, together with such furniture and other articles as may be necessary for the purposes of the school. Surely the Legislature never contemplated any such result. The act provides in 46th section, that "no committee shall receive into their hands any of the funds set apart for common schools;" and we have seen that, by a previous section, the teacher shall be paid by an order from the committee on the chairman of the board of superintendants. If, then, at any time, the teacher have a legal claim on the committee for his services, and they refuse to give him an order on the chairman for the amount, he can have a full, complete and appropriate remedy by means of the writ of mandamus. It is true that the Court "will not, ordinarily at least, interfere by mandamus where there is another specific legal remedy;" State
v. Jones, 1 Ire. Rep. 134. But it may well be doubted whether, when the Legislature authorises one set of public officers to make contracts, and directs that the contractors shall be paid by another public officer, upon an order from the first, there can be any other specific legal remedy, than that afforded by means of this extraordinary writ.
The judgment must be reversed, and a venire de novo awarded.
PER CURIAM,                                         Judgment reversed. *Page 103